Case: 15-14660   Date Filed: 10/21/2016   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14660
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 1:14-cr-00059-WSD-CMS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

HERSCHELL HARVELL, JR.,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (October 21, 2016)

Before WILSON, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-14660     Date Filed: 10/21/2016    Page: 2 of 3


      Herschell Harvell Jr. appeals his sentence of imprisonment for 32 months for

two convictions of making false statements to a financial institution, 18 U.S.C.

§ 1014. The district court increased Harvell’s offense level by two points for his

use of a special skill in committing the offenses, U.S.S.G. § 3B1.3. Harvell argues

that his previous employment with the United States Department of Housing and

Urban Development, Office of the Inspector General, did not give him a special

skill. We affirm.

      We review for clear error the finding that Harvell used a special skill.

United States v. De la Cruz Suarez, 601 F.3d 1202, 1219 (11th Cir. 2010).

      The district court did not clearly err in enhancing Harvell’s base offense

level for his use of a special skill in fraud investigations to help him commit the

offenses of conviction. The average person would lack intimate knowledge of loan

and real estate procedures. United States v. Calderon, 127 F.3d 1314, 1339 (11th

Cir. 1997). But Harvell worked for the Housing Department for 15 years, which

made his training “substantial.” U.S.S.G. § 3B1.3, cmt. n.4. He knew various

“tricks of the trade” regarding mortgage fraud. Calderon, 127 F.3d at 1339. And he

used that special skill “in a manner that significantly facilitated the commission or

concealment of the offense.” U.S.S.G. § 3B1.3. He concealed or misrepresented

assets, income, living expenses, and business ownership. And the district court was




                                          2
              Case: 15-14660     Date Filed: 10/21/2016    Page: 3 of 3


entitled to find that he did so in a way that only a seasoned fraud investigator

would know how to do. We affirm.

      AFFIRMED.




                                          3